Motion Granted and Abatement Order filed August 8, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01052-CV
                                   ____________

      JIANGSU JINSHI MACHINERY GROUP CO., LTD., Appellant

                                        V.

                 KANA ENERGY SERVICES, INC., Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-55123

                                     ORDER

      On July 29, 2019, appellant filed an unopposed motion to abate this appeal.
The motion states the parties are engaged in settlement discussions and believe this
matter may be resolved. They ask that the appeal be abated for 90 days to allow time
for settlement. The motion is GRANTED.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 6, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to reinstate or motion
dismiss the appeal. The court may reinstate the appeal on its own motion.



                                  PER CURIAM




                                         2